294 F.2d 957
Louise CHANDLER, Plaintiff, Appellant,v.ENGLE BROS., INC., Defendant, Appellee.
No. 5832.
United States Court of Appeals First Circuit.
Oct. 20, 1961.

Appeal from the United States District Court for the District of Massachusetts; Edward Thaxter Gignoux, Judge.
Reuben H. Nitkin, Boston, Mass., for appellant.
Thomas D. Burns, Boston, Mass., with whom William H. Clancy, George Belli, Jr., Alex B. Burke, and Burn & Levinson, Boston, Mass., were on brief, for appellee.
Before WOODBURY, Chief Judge, and HARTIGAN and ALDRICH, Circuit judges.
PER CURIAM.


1
This case is ruled by ,'oNeil v. W. T. Grant Co., 1957, 335 Mass. 234, 139 N.E.2d 406.


2
Judgment will be entered affirming the judgment of the District Court.